George Rose Smith, J., dissenting. We are told in the pleadings and in the briefs that this proposal is approved by the chamber of commerce, by luncheon clubs, and by other civic organizations in Blytheville. But, as I see it, their blessing is not enough. The plan must also be sanctioned by Amendment 13 to the Constitution, and that authority is not to be found. The majority give rather less consideration to the constitutional issue than to the practical benefits that may be expected to accrue to the city and its businessmen. While I do not regard these practical benefits as being of great importance, it is nevertheless true that we can examine the basic question with more detachment if we first note that this particular proposal is not essential to the realization of these benefits. For example, the majority say that as a result of this plan the city will have an airport of its own, since the bond issue will be used to purchase land in addition to that being donated to the army. The short answer to this argument is that the city should confine itself to acquiring that other land, instead of spending 80% of the bond proceeds upon the property that is to be given away. Again, the majority say that the city will regain the property “when the emergency is over,” under the reverter clause. That may be a possibility, even a probability, but it is not a certainty. As a matter of fact the reverter provision makes no reference to an emergency; it merely provides for a reversion ‘‘ should the land cease to be required for military airport purposes” as determined by the federal government. It is quite apparent that the field might be used as a permanent military installation, in which case it would never revert. When these makeweight reasons are laid aside the real issue emerges as this: Does Amendment 13 authorize the levy of a property tax for the purchase of land that is to be given to the United States for use as a military airbase? One has only to read the amendment to see that this scheme is not within its purview. Amendment 13 permits a city to levy a property tax for the acquisition or construction of streets, parks, flying fields, sewers, fire fighting apparatus, city halls, auditoriums, libraries, hospitals, waterworks, and other enumerated facilities. The point is that these are all commonplace municipal functions and have been so considered for a good many years. It was not necessary to amend the Constitution merely to enable a city to pave a street or build a city hall. What the amendment did was to authorize the levy of a special tax so that the city could supply ordinary public services that might otherwise have been beyond its means. One of the projects named in the amendment is “the purchase, development and improvement of public parks and flying fields. ’ ’ To me it seems too clear for dispute that the sole purpose of this clause was to empower a municipality to issue bonds for the acquisition of a municipally owned and municipally operated airport. I do not suppose that the majority would contend that the city of Blytheville could, under Amendment 13, gird itself for war by the construction of a military airstrip of its own. Still less do I see how the city can proceed under this amendment to acquire land for the declared purpose of donating it to the government for military use.